UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KADEJA SAID MOHAMMED,                    
                           Petitioner,
                 v.                              No. 03-1168
JOHN ASHCROFT, Attorney General
                       Respondent.
                                         
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A76-913-024)

                  Submitted: September 23, 2003

                      Decided: October 20, 2003

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Rev. Uduak J. Ubom, UBOM, WHITE & ROBERTS, Washington,
D.C., for Petitioner. Peter D. Keisler, Assistant Attorney General,
Richard M. Evans, Assistant Director, Carl H. McIntyre, Jr., Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      MOHAMMED v. ASHCROFT
                              OPINION

PER CURIAM:

   Kadeja Said Mohammed, a native and citizen of Ethiopia, petitions
for review from an order of the Board of Immigration Appeals
("Board") affirming without opinion the immigration judge’s deci-
sion. We have reviewed the record provided by the parties and the
decisions of the Board and the immigration judge.

   Mohammed claims the immigration judge erred by finding she was
not eligible for asylum because she had resettled in Qatar. Under the
regulations, an alien may not obtain asylum if she has been "firmly
resettled" in another country. 8 U.S.C. § 1158(b)(2)(A)(vi) (2000); 8
C.F.R. § 208.13(c)(2)(i)(B) (2003). Firm resettlement occurs when an
alien has received "an offer of permanent resident status, citizenship,
or some other type of permanent resettlement." 8 C.F.R. § 208.15
(2003). Once the evidence indicates that an alien has firmly resettled,
the alien bears the burden of proving by a preponderance of the evi-
dence that she has not resettled. 8 C.F.R. § 208.13(c)(2)(ii). We find
the record clearly indicates Mohammed resettled in Qatar. We further
find Mohammed did not meet her burden of showing she had not
resettled.

   Mohammed also claims the immigration judge erred by finding her
not credible. Credibility findings are reviewed for substantial evi-
dence. A trier of fact who rejects an applicant’s testimony on credibil-
ity grounds must offer specific, cogent reasons for doing so. Figeroa
v. INS, 886 F.2d 76, 78 (4th Cir. 1989). We find the immigration
judge’s findings are supported by substantial evidence.

   The standard for receiving withholding of removal is "more strin-
gent than that for asylum eligibility." Chen v. INS, 195 F.3d 198, 205
(4th Cir. 1999). An applicant for withholding must demonstrate a
clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As Mohammed failed to establish entitlement to asy-
lum and was found not credible, she cannot satisfy the higher standard
for withholding of removal.
                     MOHAMMED v. ASHCROFT                       3
   We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal arguments are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                              PETITION DENIED